Campbell, J,,
delivered the opinion of the court.
The only'idea on which this bill could be maintained is, that there was a trust between the- parties to the contract set forth by it, but we fail to discover any such fiduciary relation springing from the contract as to enable a court of chancery to redress the wrong done by its violation. It presents the ordinary instance of a contract whose violation may be amply compensated for by damages in an action at,law, and the fact that a judgment for damages would yield no fruit because of insolvency does not change the rule.
The claim of the complainants is not stronger than that of the merchant who furnished the means to produce a crop of cotton upon the promise of the producer to ship the cotton in discharge of the debt for the means to make it, and it was held that the creditor had no equity as to the cotton which a court of chancery could specifically enforce. Allen v. Montgomery, 48 Miss. 101.
The complainants had no lien, by virtue of the contract, on the logs or sawed lumber, and, if they were owners of these things, an action at law was the appropriate remedy for recovery.
It was not in legal contemplation a fraud for Mead Bros, to make an assignment of their property, including the logs and lumber, for creditors with a preference for others than the complainants. However strong the moral claim may be of the seller of goods that they shall not be devoted to the payment of others instead of him, if he has no lien, it results from the ownership of his vendee that this' may occur.

Affirmed.